Collins, J.
The plaintiff sues for personal injuries claimed to have been sustained by her as a consequence of the defendant’s negligence in suddenly and without warning starting defendant’s bus, on which the plaintiff Was a passenger, before plaintiff had ample opportunity to alight therefrom. The plaintiff’s case rests solely upon her testimony. Her version of the accident is that when the bus came to a stop “ about two or three people left the bus ” and then she “ went off. One foot was on the floor and one foot was still on the step. The car started to go and she fell on the sidewalk.” The disinterested witnesses, one a fellow bus passenger, and the other a taxi driver, testified for the defendant that they saw no one precede the plaintiff in alighting, and that the plaintiff attempted to disembark from the bus while it was in motion. Although some of the evidence of these two witnesses lacks definiteness, it is of sufficient clearness and weight to create a doubt as to where the fault lies. Since the preponderance of the evidence favors the defendant, I am constrained to direct a verdict for him.
Verdict directed for the defendant. Thirty days’ stay and sixty days to make a case.